NELSON, ’ Circuit Justice.
I have looked into this case, ■ and into the briefs of the learned counsel, and am satisfied that the words in the charter party, “freight for the same to be a lump sum of twenty-nine thousand dollars, which amount to be paid in cash, on right and safe delivery of the cargo,” mean a payment in gold or silver. The addition of the words “which amount to be paid in cash” would. otherwise be without effect, and surplusage; for, if they are left out, the contract is complete to pay in any lawful currteney of the country, at the city, of New York, where the cargo was to be delivered and the freight paid.
I do not give any effect to the evidence as to the intent of the parties, at the time the charter-party was entered into, or to the evidence as to the conversation between them at, and previous to, its execution. Such evidence was, I think, inadmissible. The circumstances which led to the contract, and under which it was made, were competent and proper, and tend, in some measure, to explain the meaning of the word “cash” in the connection in which it is found; and, in view of them, and of the terms of the contract, I am quite satisfied that the plaintiffs were entitled to the verdict.
The errors of the judge, which I do not deny, did not work any prejudice to the defendants, as my opinion is wholly independent and irrespective of them. The motion for a new trial is denied.
[See Case No. 5,469.]